DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communication filed 9/2/2022.  Claims 1 and 10 are currently amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claim 10, are directed, in part, to methods (i.e., statutory categories including a process, machine, manufacture or composition of matter) for a method for improving care determination in relation to a condition of a user associated with a user device

CLAIM 1:
collecting, from the user device, a dataset associated with user behavior during a time period;

extracting, from the dataset, features associated with the time period based on a feature engineering rule;

with a machine learning model trained to provide personalized care status analyses for improving care support, determining a care status analysis of the user for the condition of the user based on the extracted features, wherein the care status analysis comprises a therapeutic intervention operable for improving the condition;

providing the care status analysis of the user to a care professional device;

at the care professional device, displaying information identifying the care status analysis of the user, wherein the displayed information is used to administer the therapeutic intervention;

based on the displayed information, automatically providing of the therapeutic intervention to the user.


CLAIM 10:

with a machine learning model trained to provide personalized care status analyses for improving care support, determining a status analysis for the user based on the dataset, the status analysis comprising a diagnosis and a therapeutic intervention associated with the condition;

promoting the diagnosis and the therapeutic intervention from the status analysis for improving the care determination by communicating with a care provider device of a care provider of the user;

collecting a care provider dataset from the care provider device, wherein the care provider dataset is associated with the status analysis;

updating the status analysis for the condition based on the care provider dataset; and

administering at least one therapeutic intervention to the user based on the updated status analysis, the at least one therapeutic intervention operable to improve the condition of the user.


*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims, as a whole, recite and are directed to an abstract idea.  More specifically, independent claims 1 and 10 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to improving care determination by managing therapeutic interventions between a healthcare professional and a patient which is a fundamental business practice and management of interactions between people and therefore, is a certain method organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Moreover, independent claim 1, and similarly independent claim 10, recites “determining a care status…”, “displaying information…” and “initiating provision of the therapeutic intervention…” which can be mental processes because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 10 but further describe the elements and/or recite field of use limitations. For example, claims 2-4, 6, 9, 12-20 merely provide further details regarding the care status analysis, individual performing the steps, data collected, modification of the diagnosis and intervention, assigning users to subgroups, determining the diagnosis and intervention, updating the diagnosis and intervention, and/or determining communication frequency, determining an effectiveness of the intervention and thus, are directed to organizing human activity, as identified in the independent claim. Claims 5, 7, 8 11 recite establishing a communicable link, a second communicable link, and/or a tele-communicable link which is considered an additional element considered in subsequent steps of the 101 analysis.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea. For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a user device, a care professional device, a communicable link, a tele-communicable link which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0027]-[0028] of applicant's specification (US 2016/0232303) recites that the system/method is implemented using a mobile computing device associated with a user (e.g., a smartphone, tablet, smartwatch, laptop, etc., of a user), etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.1.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Almosni et al. (US 2013/0297536), in view of Schaefer et al. (US 2014/00399073), and in view of Lapointe et al. (US 2001/0023419).

CLAIM 1
Almosni teaches a method for improving care determination in relation to a condition of a user associated with a user device (Almosni: abstract), the method comprising:
collecting, from the user device, a dataset associated with user behavior during a time period (Almosni: abstract; ¶¶ [0010]-[0017]; FIGS. 1-5); and
extracting, from the dataset, features associated with the time period based on a feature engineering rule (Almosni: abstract; ¶¶ [0010]-[0017]; FIGS. 1-5).

Almosni does not appear to explicitly teach the following:
extracting, from the dataset, features associated with the time period based on a feature engineering rule;
with a machine learning model trained to provide personalized care status analyses for improving care support, determining a care status analysis of the user for the condition of the user based on the extracted features, wherein the care status analysis comprises a therapeutic intervention for improving the condition;
providing the care status analysis of the user to a care professional device;
at the care professional device, displaying information identifying the care status analysis of the user, wherein the displayed information is used to administer the therapeutic intervention;
based on the displayed information, automatically providing the therapeutic intervention to the user.

Schaefer, however, teaches the following:
determining a care status analysis of the user for the condition of the user based on the extracted features, wherein the care status analysis comprises a therapeutic intervention for improving the condition (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9);
providing the care status analysis of the user to a care professional device (Schaefer: ¶¶ [0054]-[0058]; FIGS. 1-9);
at the care professional device, displaying information identifying the care status analysis of the user, wherein the displayed information is used to administer the therapeutic intervention (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9);
based on the displayed information, automatically providing of the therapeutic intervention to the user (Schaefer: ¶¶ [0051]-[0058], [0061]-[0062]; FIGS. 1-9; It is also submitted that merely automating a manual activity is insufficient to distinguish a claimed invention over the prior art (See In re Venner, 120 USPQ 192.)).

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the method and system for collecting patient data with a portable electronic device and providing a treatment, as taught by Schaefer, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of improving diagnosis and treatment of diseases (Schaefer: ¶¶ [0002]-[0012]).

Almosni and Schaefer do not appear to explicitly teach the following:
with a machine learning model trained to provide personalized care status analyses for improving care support.

Lapointe, however, teaches the following:
with a machine learning model trained to provide personalized care status analyses for improving care support (Lapointe: abstract; ¶¶ [0115]-[0120]; FIGS. 1-6);

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, to include the method and system including a neural network to diagnose a patient and treatment, as taught by Lapointe, with the method and system for collecting patient data with a portable electronic device and providing a treatment, as taught by Schaefer, with the mental health digital behavior monitoring support system and method, as taught by Almosni, with the motivation of providing improved diagnostics methodologies and treatment  (Lapointe: ¶¶ [0020]-[0021]).

CLAIM 2
Almosni does not appear to explicitly teach the method of claim 1, wherein the care status analysis comprises a medication recommendation and dosage.
Schaefer, however, teaches wherein the care status analysis comprises a medication recommendation and dosage (Schaefer: abstract; ¶¶ [0055]-[0056]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 3
Almosni teaches the method of claim 3, wherein the care professional comprises a health coach (Almosni: abstract; ¶¶ [0084]-[0086]; FIGS. 1-5).

CLAIM 4
Almosni does not appear to explicitly teach the method of claim 1, wherein the care status analysis comprises a preliminary diagnosis, the method further comprising: collecting care professional data from the care professional device, the care professional data associated with the condition and the time period; based on the care professional data, modifying at least one of the preliminary diagnosis and the therapeutic intervention.
Schaefer, however, teaches wherein the care status analysis comprises a preliminary diagnosis, the method further comprising: collecting care professional data from the care professional device, the care professional data associated with the condition and the time period; based on the care professional data, modifying at least one of the preliminary diagnosis and the therapeutic intervention (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 5
Almosni teaches the method of Claim 4, further comprising establishing a communicable link between the user device and the care professional device; wherein the care professional data is determined based on an interaction between the user and the care professional (Almosni: abstract; ¶¶ [0029]-[0031]; FIGS. 1-5).

CLAIM 6
Almosni does not appear to explicitly teach the method of Claim 1, further comprising: collecting a second dataset associated with the user from the user device during a second time period after the time period; extracting, from the second dataset, features associated with the second time period based on the feature engineering rule; and modifying the care status analysis of the user based on the extracted features associated with the second time period.
Schaefer, however, teaches collecting a second dataset associated with the user from the user device during a second time period after the time period; extracting, from the second dataset, features associated with the second time period based on the feature engineering rule; and modifying the care status analysis of the user based on the extracted features associated with the second time period (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 7
Almosni does not appear to explicitly teach the method of claim 6, further comprising: at a second care professional device, displaying information associated with the modified care status analysis; establishing a communicable link between the second care provider professional device and at least one of the user device and the care professional device, wherein the communicable link is established based on the modified care status analysis.
Schaefer, however, teaches at a second care professional device, displaying information associated with the modified care status analysis; establishing a communicable link between the second care provider professional device and at least one of the user device and the care professional device, wherein the communicable link is established based on the modified care status analysis (Schaefer: abstract; ¶¶ [0006]-0011]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Almosni does not appear to explicitly teach the method of Claim 6, further comprising: when a therapeutic intervention efficacy meets a threshold efficacy, provisioning a second communicable link between the user device and the care provider.
Schaefer, however, teaches when a therapeutic intervention efficacy meets a threshold efficacy, provisioning a second communicable link between the user device and the care provider (Schaefer: abstract; ¶¶ [0051]-[0064]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 9
Almosni does not appear to explicitly teach the method of Claim 1, further comprising: assigning the user to a user subgroup of a set of user subgroups, wherein the user subgroup shares a behavior and is operable to improve care determination for the condition; and determining the care status analysis based on the user subgroup, the features, and the care professional data.
Schaefer, however, teaches assigning the user to a user subgroup of a set of user subgroups, wherein the user subgroup shares a behavior and is operable to improve care determination for the condition; and determining the care status analysis based on the user subgroup, the features, and the care professional data (Schaefer: abstract; ¶¶ [0063]-[0064]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 10
Almosni teaches a method for care determination in relation to a condition of a user associated with a user device (Almosni: abstract), the method comprising:
collecting, from the user device, a dataset associated with user behavior at the user device (Almosni: abstract; ¶¶ [0010]-[0017]; FIGS. 1-5);
collecting a care provider dataset from the care provider device, wherein the care provider dataset is associated with the status analysis (Almosni: abstract; ¶¶ [0010]-[0017]; FIGS. 1-5); and
updating the status analysis for the condition based on the care provider dataset (Almosni: abstract; ¶¶ [0010]-[0017]; FIGS. 1-5).

Almosni does not appear to explicitly teach the following:
with a machine learning model trained to provide personalized care status analyses for improving care support, determining a status analysis for the user based on the dataset, the status analysis comprising a diagnosis and a therapeutic intervention associated with the condition;
promoting the diagnosis and the therapeutic intervention from the status analysis for improving the care determination by communicating with a care provider device of a care provider of the user; and
administering at least one therapeutic intervention to the user based on the updated status analysis, the at least one therapeutic intervention operable to improve the condition of the user.

Schaefer, however, teaches the following:
determining a status analysis for the user based on the dataset, the status analysis comprising a diagnosis and a therapeutic intervention associated with the condition (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9);
promoting the diagnosis and the therapeutic intervention from the status analysis for improving the care determination by communicating with a care provider device of a care provider of the user (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9); and
administering at least one therapeutic intervention to the user based on the updated status analysis, the at least one therapeutic intervention operable to improve the condition of the user Schaefer: ¶¶ [0051]-[0058], [0061]-[0062]; FIGS. 1-9).

The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

Almosni and Schaefer do not appear to explicitly teach the following:
with a machine learning model trained to provide personalized care status analyses for improving care support,.

Lapointe, however, teaches the following:
with a machine learning model trained to provide personalized care status analyses for improving care support (Lapointe: abstract; ¶¶ [0115]-[0120]; FIGS. 1-6);

The motivation to include the teachings of Lapointe with the teachings of Almosni and Schaefer is the same as that of claim 1 above and is incorporated herein.

CLAIM 11
	Almosni does not appear to explicitly teach method of Claim 10, further comprising: initiating a tele-communicable link between the user device and the care provider device; wherein the first care provider dataset comprises user-care provider interaction data between the user and the first care provider.
Schaefer, however, teaches initiating a tele-communicable link between the user device and the care provider device; wherein the first care provider dataset comprises user-care provider interaction data between the user and the first care provider (Schaefer: abstract; ¶¶ [0006]-0011]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 12
	Almosni teaches method of Claim 10, wherein determining the status analysis comprises: determining the diagnosis with a diagnosis model based on the first dataset; and determining the therapeutic intervention with a therapeutic intervention model based on the diagnosis (Almosni: abstract; ¶¶ [0010]-[0017]; FIGS. 1-5).

CLAIM 13
	Almosni does not appear to explicitly teach method of Claim 12, wherein updating the status analysis comprises updating the diagnosis and the therapeutic intervention based on the care provider dataset.
Schaefer, however, teaches wherein updating the status analysis comprises updating the diagnosis and the therapeutic intervention based on the care provider dataset (Schaefer: abstract; ¶¶ [0061]-0064]p; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 14
	Almosni teaches method of Claim 13, wherein collecting the care provider dataset comprises collecting the care provider dataset during an interaction period between the user and the care provider, and wherein updating the status analysis comprises, in response to collecting the care provider dataset: retrieving the diagnosis model during the interaction period; retrieving the therapeutic intervention model during the interaction period; and updating the status analysis in real-time during the interaction period based on the diagnosis model, the therapeutic intervention model, and the care provider dataset (Almosni: abstract; ¶¶ [0010]-[0017]; FIGS. 1-5).

CLAIM 15
Almosni does not appear to explicitly teach method of Claim 10, wherein the first dataset is associated with a first time period, and the method further comprising: collecting a second dataset associated with the user behavior at the user device during a second time period after the first time period; and wherein updating the status analysis comprises updating the status analysis based on the second log of use dataset and the care provider dataset.
Schaefer, however, teaches wherein the first dataset is associated with a first time period, and the method further comprising: collecting a second dataset associated with the user behavior at the user device during a second time period after the first time period; and wherein updating the status analysis comprises updating the status analysis based on the second log of use dataset and the care provider dataset (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 16
	Almosni teaches method of Claim 15, wherein determining the status analysis comprises determining a communication frequency between the user and the care provider based on the first dataset, and wherein updating the status analysis comprises updating the communication frequency based on the second dataset and the care provider dataset (Almosni: abstract; ¶¶ [0010]-[0017], [0084]-[0086]; FIGS. 1-5)

CLAIM 17
Almosni does not appear to explicitly teach method of Claim 15, further comprising: collecting an additional dataset corresponding to second user behavior at a second user device associated with a second user; and wherein updating the status analysis comprises updating the status analysis based on the additional dataset, the second dataset, and the care provider dataset.
Schaefer, however, teaches collecting an additional dataset corresponding to second user behavior at a second user device associated with a second user; and wherein updating the status analysis comprises updating the status analysis based on the additional dataset, the second dataset, and the care provider dataset (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 18
	Almosni teaches method of Claim 10, further comprising: determining a status generation frequency based on the diagnosis; wherein updating the status analysis comprises updating the status analysis based on the status generation frequency and the care provider dataset (Almosni: abstract; ¶¶ [0010]-[0017], [0084]-[0086]; FIGS. 1-5),

CLAIM 19
Almosni does not appear to explicitly teach method of Claim 10, further comprising: determining an effectiveness of the therapeutic intervention; when the effectiveness is below a threshold effectiveness, initiating a follow-up interaction between the user and the care provider; and promoting a modified status analysis based on a follow-up interaction dataset, wherein the modified status analysis comprises at least one of: an updated diagnosis and an updated therapeutic intervention.
Schaefer, however, teaches determining an effectiveness of the therapeutic intervention; when the effectiveness is below a threshold effectiveness, initiating a follow-up interaction between the user and the care provider; and promoting a modified status analysis based on a follow-up interaction dataset, wherein the modified status analysis comprises at least one of: an updated diagnosis and an updated therapeutic intervention (Schaefer: abstract; ¶¶ [0051]-[0064]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

CLAIM 20
	Almosni does not appear to explicitly teach method of Claim 19, further comprising: based on the modified status analysis, stopping the therapeutic intervention; and based on the modified status analysis, automatically provisioning the updated therapeutic intervention.
	Schaefer, however, teaches based on the modified status analysis, stopping the therapeutic intervention; and based on the modified status analysis, automatically provisioning the updated therapeutic intervention (Schaefer: ¶¶ [0051]-[0058]; FIGS. 1-9).
The motivation to include the teachings of Schaefer with the teachings of Almosni is the same as that of claim 1 above and is incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Dhoble (US 2011/0125517) – Apparatuses, Methods And Systems For A Mobile Healthcare Manager
Johnson (US 2012/0101847) – Mobile Medical Information System And Methods Of Use

Response to Arguments
6.	Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 9/2/2022.

6.1.	Applicant argues, on pages 9-10 of the response, that the pending claims are 101 patent-eligible because (1) the pending claims cannot be construed as an abstract idea; and (2) even if the claims are abstract, the abstract idea is integrated into a practical application because the limitations recite an improvement in existing technology.
	In regards to (1), it is submitted that the claims, as a whole, are directed to an abstract idea because improving care determination by managing therapeutic interventions between a healthcare professional and a patient is a fundamental business practice and management of interactions between people and therefore, is a certain method organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (see, section 3, supra, for further details).
	In regards to (2), the limitations of a machine learning model trained to provide personalized care status analyses for improving care support and intervention are recited at a high-level of generality without any details regarding the model or nexus as to how the machine learning model is trained to result in a technological improvement (e.g., faster, increased accuracy, etc.); and without any details regarding the personalized intervention that is derived from data analysis. As such, there is no demonstrable recitation of any technological improvement but a mere general linking of the abstract idea to a technological environment. In other words, the focus of applicant’s claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools (see, section 3, supra, for further details).
	As such, it is respectfully submitted that the pending claims are not patent-eligible under 35 U.S.C. § 101 for the reasons set forth above and in section 3, supra.

6.2.	With regard to applicant’s other arguments, new prior art has been applied to the amended features of the claims. As such, applicant's remarks with regard to the application of the cited prior art to the amended claims are addressed in the Office Action above.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686